DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 8-12, 15 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8 and 12-14 of U.S. Patent No. 9607487. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s):
Regarding claim 1, claim 1 of the patent discloses the claimed invention except the recited limitation “in response to receiving an updated device status of the media content streaming device, modify the light format of the light of the light source”; however, the scope of the limitation “determines whether the light of the light source is to be turned off based on the device status of the media content streaming device; and in response to determining that the light of the light source is not to be turned off, causes the light of the light source to be projected in a 
Regarding claim 2, claim 6 of the patent discloses the claimed invention.
Regarding claim 3, claim 7 of the patent discloses the claimed invention.
Regarding claims 6, 8-9, claim 1 of the patent discloses the claimed invention.
Regarding claim 10, claim 8 of the patent discloses the claimed invention except the recited limitation “in response to receiving an updated device status of the media content streaming device, modify the light format of the light of the light source”; however, the scope of the limitation “determines whether the light of the light source is to be turned off based on the device status of the media content streaming device; and in response to determining that the light of the light source is not to be turned off, causes the light of the light source to be projected in a second direction that is different from the first direction” of the patent is essentially the same as the scope of the recited limitation.  Thus, claim 8 of the patent discloses claim 10 of the application.
Regarding claim 11, claim 12 of the patent discloses the claimed invention.
Regarding claim 12, claim 13 of the patent discloses the claimed invention.
Regarding claims 15 and 17-18, claim 8 of the patent discloses the claimed invention.
Regarding claim 19, claim 14 of the patent discloses the claimed invention except the recited limitation “in response to receiving an updated device status of the media content streaming device, modify the light format of the light of the light source”; however, the scope of the limitation “determines whether the light of the light source is to be turned off based on the device status of the media content streaming device; and in response to determining that the light .
Claims 1-2, 4-7, 9-11, 13-16 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10121334. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s):
Regarding claim 1, claim 1 of the patent discloses the claimed invention except the recited limitation “in response to receiving an updated device status of the media content streaming device, modify the light format of the light of the light source”; however, the scope of the limitation “determines whether the light of the light source is to be turned off based on the device status of the media content streaming device; and in response to determining that the light of the light source is not to be turned off, causes the light of the light source to be projected in a second direction that is different from the first direction” of the patent is essentially the same as the scope of the recited limitation.  Thus, claim 1 of the patent discloses claim 1 of the application.
Regarding claim 2, claim 2 of the patent discloses the claimed invention.
Regarding claim 4, claim 3 of the patent discloses the claimed invention.
Regarding claim 5, claim 4 of the patent discloses the claimed invention.
Regarding claim 6, claim 5 of the patent discloses the claimed invention.
Regarding claim 7, claim 6 of the patent discloses the claimed invention.


Regarding claim 9, claim 1 of the patent discloses the claimed invention.
Regarding claim 10, claim 7 of the patent discloses the claimed invention except the recited limitation “in response to receiving an updated device status of the media content streaming device, modify the light format of the light of the light source”; however, the scope of the limitation “determines whether the light of the light source is to be turned off based on the device status of the media content streaming device; and in response to determining that the light of the light source is not to be turned off, causes the light of the light source to be projected in a second direction that is different from the first direction” of the patent is essentially the same as the scope of the recited limitation.  Thus, claim 8 of the patent discloses claim 10 of the application.
Regarding claim 11, claim 8 of the patent discloses the claimed invention.
Regarding claim 13, claim 9 of the patent discloses the claimed invention.
Regarding claim 14, claim 10 of the patent discloses the claimed invention.
Regarding claims 15, claim 11 of the patent discloses the claimed invention.
Regarding claim 16, claim 12 of the patent discloses the claimed invention.
Regarding claim 18, claim 7 of the patent discloses the claimed invention.
Regarding claim 19, claim 13 of the patent discloses the claimed invention except the recited limitation “in response to receiving an updated device status of the media content streaming device, modify the light format of the light of the light source”; however, the scope of the limitation “determines whether the light of the light source is to be turned off based on the device status of the media content streaming device; and in response to determining that the light of the light source is not to be turned off, causes the light of the light source to be projected in a .
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10403101. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s):
Regarding claims 1 and 8-9, claim 1 of the patent discloses the claimed invention except the recited limitation “in response to receiving an updated device status of the media content streaming device, modify the light format of the light of the light source”; however, the scope of the limitation “determines whether the light of the light source is to be turned off based on the device status of the media content streaming device; and in response to determining that the light of the light source is not to be turned off, causes the light of the light source to be projected in a second direction that is different from the first direction” of the patent is essentially the same as the scope of the recited limitation.  Thus, claim 1 of the patent discloses claims 1 and 8-9 of the application.
Regarding claim 2, claim 2 of the patent discloses the claimed invention.
Regarding claim 3, claim 3 of the patent discloses the claimed invention.
Regarding claim 4, claim 4 of the patent discloses the claimed invention.
Regarding claim 5, claim 5 of the patent discloses the claimed invention.
Regarding claim 6, claim 6 of the patent discloses the claimed invention.
Regarding claim 7, claim 7 of the patent discloses the claimed invention.
Regarding claims 10 and 17-18, claim 8 of the patent discloses the claimed invention except the recited limitation “in response to receiving an updated device status of the media 
Regarding claim 11, claim 9 of the patent discloses the claimed invention.
Regarding claim 12, claim 10 of the patent discloses the claimed invention.
Regarding claim 13, claim 11 of the patent discloses the claimed invention.
Regarding claim 14, claim 12 of the patent discloses the claimed invention.
Regarding claim 15, claim 13 of the patent discloses the claimed invention.
Regarding claim 16, claim 14 of the patent discloses the claimed invention.
Regarding claim 19, claim 15 of the patent discloses the claimed invention except the recited limitation “in response to receiving an updated device status of the media content streaming device, modify the light format of the light of the light source”; however, the scope of the limitation “determines whether the light of the light source is to be turned off based on the device status of the media content streaming device; and in response to determining that the light of the light source is not to be turned off, causes the light of the light source to be projected in a second direction that is different from the first direction” of the patent is essentially the same as the scope of the recited limitation.  Thus, claim 15 of the patent discloses claim 19 of the application.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10769899. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s):
Regarding claims 1 and 8-9, claim 1 of the patent discloses the claimed invention except the recited limitation “in response to receiving an updated device status of the media content streaming device, modify the light format of the light of the light source”; however, the scope of the limitation “determines whether the light of the light source is to be turned off based on the device status of the media content streaming device; and in response to determining that the light of the light source is not to be turned off, causes the light of the light source to be projected in a second direction that is different from the first direction” of the patent is essentially the same as the scope of the recited limitation.  Thus, claim 1 of the patent discloses claims 1 and 8-9 of the application.
Regarding claim 2, claim 2 of the patent discloses the claimed invention.
Regarding claim 3, claim 3 of the patent discloses the claimed invention.
Regarding claim 4, claim 4 of the patent discloses the claimed invention.
Regarding claim 5, claim 5 of the patent discloses the claimed invention.
Regarding claim 6, claim 6 of the patent discloses the claimed invention.
Regarding claim 7, claim 7 of the patent discloses the claimed invention.
Regarding claims 10 and 17-18, claim 8 of the patent discloses the claimed invention except the recited limitation “in response to receiving an updated device status of the media content streaming device, modify the light format of the light of the light source”; however, the scope of the limitation “determines whether the light of the light source is to be turned off based on the device status of the media content streaming device; and in response to determining that 
Regarding claim 11, claim 9 of the patent discloses the claimed invention.
Regarding claim 12, claim 10 of the patent discloses the claimed invention.
Regarding claim 13, claim 11 of the patent discloses the claimed invention.
Regarding claim 14, claim 12 of the patent discloses the claimed invention.
Regarding claim 15, claim 13 of the patent discloses the claimed invention.
Regarding claim 16, claim 14 of the patent discloses the claimed invention.
Regarding claim 19, claim 15 of the patent discloses the claimed invention except the recited limitation “in response to receiving an updated device status of the media content streaming device, modify the light format of the light of the light source”; however, the scope of the limitation “determines whether the light of the light source is to be turned off based on the device status of the media content streaming device; and in response to determining that the light of the light source is not to be turned off, causes the light of the light source to be projected in a second direction that is different from the first direction” of the patent is essentially the same as the scope of the recited limitation.  Thus, claim 15 of the patent discloses claim 19 of the application.
Claim Objections
Claim 1 is objected to because of the following informalities:  “the system comprising”.  It is suggested to amend the limitation to “the device comprising”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8, 10, 12-14, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramones et al. (US 2012/0098673 A1) in view of Segall (US 2007/0258243 A1).
Regarding claims 1, 10 and 19, Ramones discloses a method, a non-transitory computer-readable medium containing computer-executable instructions that, when executed by a processor, cause the processor to perform a method ([0065]), and a media content streaming device (network device; [0004]) for projecting light to indicate device status information (Fig. 6: 602; [0041]), the system comprising:
a light source (Fig. 5: 352); and
a hardware processor (inherently disclosed by computer executable instructions; [0065]) coupled with the light source, wherein the hardware processor:
determines a light status indicating a device status (such as the status of network connections; [0041]) of the media content streaming device (Fig. 6: 602), wherein a light format corresponds to the light status (such as lit or blinking; [0041]);

Ramones fails to disclose the hardware processor: 
identifies a direction that the light source having the light format is to be projected;
causes light of the light source having the light format to be projected in the identified direction according to the light status, and
It is known in the art as taught by Segall to control a direction of the light source in order to deliver appropriate light to a user ([0006, 0011]).
Segall teaches the hardware processor (Fig. 2: 60; [0026]):
identifies a direction (angle; [0011]) that the light source (Fig. 2: 40) having the light format is to be projected ([0028]); and
causes light of the light source having the light format to be projected in the identified direction ([0028]).
It is desirable to adjust the light source based on user’s eye characteristics as taught by Segall ([0018, 0024, 0033]) to ensure user can see the device status.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Ramones with the teachings of Segall to ensure user can see the device status.
Regarding claims 3 and 12, Ramones discloses the light status includes a light pattern, wherein the light pattern corresponds to the light status ([0041]: lit or blinking).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Ramones with the teachings of Segall to ensure user can see the device status.
Regarding claims 5 and 14, Ramones discloses the hardware processor is further programmed to determine whether the light of the light source is to be turned on in response to determining the light status indicating the device status of the media content streaming device ([0041]: when status change between on/off, or status indicate 2.4GHz or 5Hz, for example, the corresponding light lit up or blinking to indicate the status is active or connected; thus, Ramones inherently discloses the status light changing in response to the status of the media content).
Regarding claims 7 and 16, Ramones discloses determining whether the light of the light source is to be turned off is based on determining whether the device status of the media content streaming device has changed ([0041]: when status change between on/off, or status indicate 2.4GHz or 5Hz, for example, the corresponding light lit up or blinking to indicate the status is active or connected; thus, Ramones inherently discloses the status light changing in response to the status of the media content).
Regarding claims 8 and 17, Ramones discloses the hardware processor is further programmed to determine whether the light of the light source is to be turned off based on the device status of the media content streaming device ([0041]: when status change between on/off, or status indicate 2.4GHz or 5Hz, for example, the corresponding light lit up or blinking to .
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ramones and Segall as applied to claims 1 and 10 above, and further in view of Geerlings (US 2014/0300457 A1).
Regarding claims 2 and 11, Ramones fails to disclose the light color corresponds to the light status.
It is known in the art as taught by Geerlings to use different colors to provide different information to a user regarding the status of a device ([0051]).
Geerlings teaches the light color corresponds to the light status ([0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Ramones with the teachings of Geerlings to use different colors to provide different information to the user regarding the status of a device ([0051]).
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ramones and Segall as applied to claims 1 and 10 above, and further in view of Mason et al. (US 9,224,290 B1).
Regarding claims 6 and 15, Ramones fails to disclose the hardware processor is further programmed to determine whether the light of the light source is to be turned on based on a detection of a user in proximity to the media content streaming device.
It is known in the art as taught by Mason to present information (such as interactive user interface; Col. 4 lines 45-55) when user is in proximity (Abstract).

detects a presence of a user in proximity to the media content streaming device (Fig. 10: 1002); and in response to detecting the presence of the user in proximity to the media content streaming device, causes light of the light source to be projected (Fig. 10: 1010) according to the light status (such as interactive user interface; Col. 4 lines 45-55).
It is desirable to project device status based on user’s proximity to conserve energy.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Ramones with the teachings of Mason to conserve energy.
Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAM WAN MA/Examiner, Art Unit 2688